Exhibit 10.1

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (the “Agreement”) is made as of the ___ day of February 2019,
by and between GeoVax Labs, Inc., a Delaware corporation (the “Company”), and
the investor signatory hereto (the “Investor”).

 

WHEREAS, the Investor holds the securities of the Company set forth an on the
Investor’s signature page attached hereto (the “Existing Securities”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and in reliance on Section 3(a)(9) of the Securities Act, the
Company desires to exchange with the Investor, and the Investor desires to
exchange with the Company, the Existing Securities for the Series F Convertible
Preferred Stock set forth on the Investor’s signature page hereto (“Preferred
Stock” or the "Exchange Securities") having the rights, preferences and
privileges set forth in the Certificate of Designation, to be filed prior to the
Closing Date by the Company with the Secretary of State of Delaware, in the form
of Exhibit A hereto (the “Certificate of Designation”); and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1.     Exchange. On Closing Date (as defined below), subject to the terms and
conditions of this Agreement, the Investor shall, and the Company shall,
pursuant to Section 3(a) (9) of the Securities Act, exchange the Existing
Securities for the Exchange Securities. Subject to the conditions set forth
herein, the exchange of the Existing Securities for the Exchange Securities
shall take place at the offices of Ellenoff Grossman & Schole LLP, on February
__, 2019, or at such other time and place as the Company and the Investor
mutually agree (the “Closing” and the “Closing Date”). At the Closing, the
following transactions shall occur (such transaction an “Exchange”):

 

1.1     On the Closing Date, in exchange for the Existing Securities, the
Company shall deliver Exchange Securities to the Investor or its designee in
accordance with the Investor’s delivery instructions set forth on the Investor
signature page hereto. Upon receipt of the Exchange Securities in accordance
with this Section 1.1, all of the Investor’s rights under the Existing
Securities shall be extinguished. The Investor shall tender to the Company the
Existing Securities within three Trading Days (as defined below) of the Closing
Date.

 

1.2     On the Closing Date, the Investor shall be deemed for all corporate
purposes to have become the holder of record of the Exchange Securities, and the
Existing Securities shall be deemed for all corporate purposes to have been
cancelled, irrespective of the date such Exchange Securities are delivered to
the Investor in accordance herewith. Until the Existing Securities have been
delivered to the Company, the Investor shall bear the risk that they are
acquired by a bona fide purchaser with no notice of the Investor’s and the
Company’s claims. As used herein, “Trading Day” means any day on which the
Common Stock is traded on the principal securities exchange or securities market
on which the Common Stock is then traded.

 

 

--------------------------------------------------------------------------------

 

 

1.3     The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Exchanges, including, at the request of the Company or its transfer agent,
executed stock powers in customary form.

 

2.     Closing Conditions.

 

2.1     Conditions to Investor’s Obligations. The obligation of the Investor to
consummate the Exchange is subject to the fulfillment, to the Investor’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a)     Representations and Warranties. The representations and warranties of
the Company contained in this Agreement shall be true and correct in all
material respects on the date hereof and on and as of the Closing Date as if
made on and as of such date.

 

(b)     Issuance of Securities. At the Closing, the Company shall issue a
certificate evidencing the Exchange Securities, registered in the name of the
Investor and evidence of the filing and acceptance of the Certificate of
Designation from the Secretary of State of Delaware;

 

(c)    No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(d)    Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.

 

(e)     Consents. The Company shall have obtained all required consents, as set
forth on Schedule 3.6.

 

2.2     Conditions to the Company’s Obligations. The obligation of the Company
to consummate the Exchange is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a)     Representations and Warranties. The representations and warranties of
the Investor contained in this Agreement shall be true and correct in all
material respects on the date hereof and on and as of the Closing Date as if
made on and as of such date.

 

2

--------------------------------------------------------------------------------

 

 

(b)    No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(c)    Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

 

3.     Representations and Warranties of the Company. The Company hereby
represents and warrants to Investor that:

 

3.1     Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its business or properties.

 

3.2    Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of the
Company hereunder, and the authorization (or reservation for issuance of), the
Exchanges, and the issuance of the Exchange Securities and the shares of Common
Stock issuable upon conversion of the Exchange Securities have been taken on or
prior to the date hereof.

 

3.3     Valid Issuance of the Securities. The Preferred Stock and shares of
Common Stock issuable upon conversion thereof when issued and delivered in
accordance with the terms of this Agreement, for the consideration expressed
herein, will be duly and validly issued, fully paid and non-assessable.

 

3.4     Offering. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 4 of this Agreement, the offer and issuance
of the Securities as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act. Neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemptions.

 

3.5     Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a material adverse effect on its business and the
Company has not received written notice of any such violation.

 

3.6     Consents; Waivers. Other than as set forth on Schedule 3.6 attached
hereto, no consent, waiver, approval or authority of any nature, or other formal
action, by any Person, not already obtained, is required in connection with the
execution and delivery of this Agreement by the Company or the consummation by
the Company of the transactions provided for herein and therein.

 

3

--------------------------------------------------------------------------------

 

 

3.7    Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length Investor with respect to this Agreement and the other documents
entered into in connection herewith (collectively, the “Transaction Documents”)
and the transactions contemplated hereby and thereby and that the Investor is
not (i) an officer or director of the Company, (ii) an “affiliate” of the
Company (as defined in Rule 144 promulgated under the Securities Act), or (iii)
to the knowledge of the Company, a “beneficial owner” of more than 10% of the
shares of Common Stock (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended). The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s acceptance of the Exchange Securities. The
Company further represents to the Investor that the Company’s decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.

 

3.8     Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Securities or any of
the Company’s officers or directors in their capacities as such.

 

3.9    No Group. The Company acknowledges that, to the Company’s knowledge, and
other than ____, which is concurrently executing a Securities Exchange Agreement
in substantially the form hereof, the Investor is acting independently in
connection with this Agreement and the transactions contemplated hereby, and is
not acting as part of a “group” as such term is defined under Section 13(d) of
the Securities Act and the rules and regulations promulgated thereunder.

 

3.10   Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Company is a party have been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company of this
Agreement and each Transaction Document to which the Company is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Company or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party or by which
it is bound, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Company, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Company to perform its obligations hereunder.

 

4

--------------------------------------------------------------------------------

 

 

3.11   Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
the Exchange Securities.

 

3.12   Bring-Down of Representations and Warranties. All legal and factual
representations and warranties made by the Company to the Investor in any prior
agreements pursuant to which the Exchange Securities were originally issued are
accurate and complete in all material respects as of the date hereof, unless as
of a specific date therein in which case they shall be accurate as of such date
(or, to the extent representations or warranties are qualified by materiality or
Material Adverse Effect (as defined in such agreements), in all respects).

 

3.13   No Commission Paid. Neither the Company nor any of its Affiliates nor any
person acting on behalf of or for the benefit of any of the foregoing, has paid
or given, or agreed to pay or give, directly or indirectly, any commission or
other remuneration (within the meaning of Section 3(a) (9) of the Securities Act
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder) for soliciting the Exchange.

 

4.     Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

 

4.1     Authorization. The Investor has full power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 

4.2     Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Exchange
Securities.

 

4.3     Reliance on Exemptions. The Investor understands that the Exchange
Securities are being offered and issued to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Exchange Securities.

 

5

--------------------------------------------------------------------------------

 

 

4.4     Information. The Investor and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and issuance of the Exchange
Securities which have been requested by the Investor. The Investor has had the
opportunity to review the Company's filings with the Securities and Exchange
Commission. The Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by the Investor or its advisors, if
any, or its representatives shall modify, amend or affect the Investor’s right
to rely on the Company’s representations and warranties contained herein. The
Investor understands that its investment in the Exchange Securities involves a
high degree of risk. The Investor has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Exchange Securities. The Investor is
relying solely on its own accounting, legal and tax advisors, and not on any
statements of the Company or any of its agents or representatives, for such
accounting, legal and tax advice with respect to its acquisition of the Exchange
Securities and the transactions contemplated by this Agreement.

 

4.5     No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Exchange Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the Exchange
Securities.

 

4.6     Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Investor is a party have been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and each Transaction Document to which the Investor is a party and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Investor, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder.

 

4.7     Bring-Down of Representations and Warranties. All legal and factual
representations and warranties made by the Investor to the Company in any prior
agreements pursuant to which the Exchange Securities were originally issued are
accurate and complete in all material respects as of the date hereof, unless as
of a specific date therein in which case they shall be accurate as of such date
(or, to the extent representations or warranties are qualified by materiality or
Material Adverse Effect (as defined in such agreements), in all respects).

 

6

--------------------------------------------------------------------------------

 

 

5.     Additional Covenants.

 

5.1     Disclosure. The Company shall, on or before 9:30 a.m., New York City
time, on the first business day after the date of this Agreement, issue a
Current Report on Form 8-K (the “8-K Filing”) disclosing all material terms of
the transactions contemplated hereby. From and after the issuance of the 8-K
Filing, the Investor shall not be in possession of any material, nonpublic
information received from the Company or any of its respective officers,
directors, employees or agents that is not disclosed in the 8-K Filing. The
Company shall not, and shall cause its officers, directors, employees and
agents, not to, provide the Investor with any material, nonpublic information
regarding the Company from and after the filing of the 8-K Filing without the
express written consent of the Investor. The Company shall not disclose the name
of the Investor in any filing, announcement, release or otherwise, unless such
disclosure is required by law or regulation. In addition, effective upon the
filing of the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Investor or any of its affiliates, on the other hand, shall terminate.

 

5.2    Tacking. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 4 of this Agreement, the parties
acknowledge and agree that in accordance with Section 3(a) (9) of the Securities
Act, the Exchange Securities issued in exchange for the Debentures will tack
back to the original issue dates of each of the Existing Securities pursuant to
Rule 144 and the Company agrees not to take a position to the contrary.

 

5.3    Most Favored Nation Provision. From the date hereof until the date when
the Investor no longer hold any Preferred Stock, in the event the Company
undertakes, or enters into any agreement to undertake, an offering of Common
Stock or Common Stock Equivalents (as defined in the Securities Purchase
Agreement, dated as of March 5, 2018 (the “Purchase Agreement”) which is not an
underwritten offering for cash registered under the Securities Act, the Investor
may elect, in its sole discretion, to exchange all or some of the Preferred
Stock then held by the Investor for any securities or units (including Common
Stock purchase warrants, if any) issued in such Subsequent Financing on a $1.00
of Stated Value of Preferred Stock for each $1.00 of new subscription amount
basis based on the aggregate Stated Value of the outstanding Preferred Stock
exchanged, along with any accrued but unpaid dividends, liquidated damages and
other amounts owing thereon.

 

5.4     Survival of Covenants. Sections 4.1, 4.3, 4.4, 4.5, 4.7, 4.9, 4.10 and
4.14 of the Purchase Agreement shall survive and be incorporated by reference
into this Agreement and the Preferred Stock and the shares underlying the
Preferred Stock issuable thereunder shall for all such purposes be deemed
“Securities” and “Underlying Shares” as applicable and as used under such
Purchase Agreement as if the Preferred Stock were issued pursuant to such
agreement.

 

5.5    Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

7

--------------------------------------------------------------------------------

 

 

5.6     Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

5.7    Note Extension. On December 27, 2018 the Company issued a promissory
note, due January 22, 2019, to Investor. The due date was extended to February
22, 2019. Investor and the Company hereby agree to further extend the due date
for the promissory note to June 22, 2019.

 

6.     Miscellaneous.

 

6.1    Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

6.2     Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

6.3    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

8

--------------------------------------------------------------------------------

 

 

6.4     Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered pursuant to the terms of the Purchase
Agreement.

 

6.5     Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon Investor and
the Company, provided that no such amendment shall be binding on a holder that
does not consent thereto to the extent such amendment treats such party
differently than any party that does consent thereto.

 

6.6     Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

6.7     Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties concerning the Exchange and the other matters
described herein and therein and supersede and replaces any and all prior
agreements and understandings solely with respect to the subject matter hereof
and thereof.

 

6.8     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

6.9     Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

 

6.10   No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

6.11   Survival. The representations, warranties and covenants of the Company
and the Investor contained herein shall survive the Closing and delivery of the
Exchange Securities.

 

6.12  Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

9

--------------------------------------------------------------------------------

 

 

6.13   No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

[SIGNATURES ON THE FOLLOWING PAGES]

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

 

THE COMPANY

 

GEOVAX LABS, INC.

 

By:                                                                             
                                                         
Name:                                                                          
                                                       
Title:                                                                          
                                                         

 

 

11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

INVESTOR

 

Name of Investor:                                                               
                                                                               
                                                                                
     

 

Signature of Authorized Signatory of Investor:                                  
                                                                               
                                          

 

Name of Authorized Signatory:                                                  
                                                                               
                                                     

 

Title of Authorized Signatory:                                                 
                                                                               
                                                        

 

Email Address of Authorized Signatory:                                          
                                                                               
                                               

 

 

Existing Securities:

[Sabby Healthcare Master Fund]     

Series C Convertible Preferred Stock, $1,000 stated value     

Series E Convertible Preferred Stock, $1,000 stated value     

 

No. Shares

781.571

600

 

[Sabby Volatility Warrant Master Fund]

Series C Convertible Preferred Stock, $1,000 stated value

Series E Convertible Preferred Stock, $1,000 stated value 

 

781.575

600

    

     

 

 

Exchange Securities:

[Sabby Healthcare Master Fund]   No. Shares Series F Convertible Preferred
Stock, $1,000 stated value   1,381.571       [Sabby Volatility Warrant Master
Fund]     Series F Convertible Preferred Stock, $1,000 stated value   1,381.575

    

 

     12